Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-35 as originally filed are pending.
Claims 1-35 are considered below.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
	In the instant case, claims 1-13 and 27-35 are directed toward a computer-implemented method (i.e. a process). However, regarding claims 14-26, the claimed invention is directed to non-statutory subject matter.  The claims 14-26 do not fall within at least one of the four categories of patent eligible subject matter because the claims as a whole are directed towards software per se because the “insights engine, recommendation engine, PWD engine, and HCP engine” do not constitute tangible physical articles or other forms of matter. Thus, each of claims 1-13, and 27-35 falls within one of the four statutory categories. Nevertheless, the some of the claims fall within the judicial exception of an abstract idea. 
Step 2A—Prong 1:	
	Independent claims 1, 27, 31, and 33 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain method of organizing human activity but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, “provider-dashboard”, “health care provider (HCP) engine”, “system”, “user-dashboard”, “network”, “insights engine”, “first computing system”, and “second computing system” nothing in the claim limitations preclude the steps from practically being performed mentally and/or physically by a human (e.g. physician, patient, nurse, etc.). Specifically, the claims recite “detecting a clinically relevant pattern”, “identifying a predefined behavior”, “selecting a therapy insight”, “automatically sending… the selected therapy insight”, “receiving an acceptance of behavior recommendation”, “identifying a recommended insulin therapy setting”, “adjusting an insulin therapy setting to recommend insulin therapy setting”, and “sending the adjusted insulin therapy setting to the user-dashboard”. At least one of these steps can reasonably be practically performed entirely by a human because a human is reasonably capable of detecting a clinical pattern, identifying a behavior, selecting a therapy, physically sending the therapy, physically receive an therapy setting, identifying a therapy setting, physically adjusting an insulin therapy setting to recommend a therapy setting, and physically sending the adjusted therapy to a user. Thus, the claims recite an abstract idea in the form of a certain method of organizing human activity. Regarding sub grouping for organizing human activity, the claims falls under managing personal behavior or relationships or interactions between people. The sub grouping encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer.
	Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Such as:
Claims 2-13, 28-30, 32, and 34-35 recites limitations that further limit the above abstract idea and/or the extra solution activity above without further practical application.

	Thus, dependent claims 2-13, 28-30, 32, and 34-35 recite an abstract idea. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
	The judicial exception in claims 1, 11, 27, and 30-35 are not integrated into a practical application. In particular, the following claims recite the additional elements: “computer-implemented”, “provider-dashboard”, “health care provider (HCP) engine”, “system”, “user-dashboard”, “network”, “insights engine”, “first computing system”, and “second computing system”. These additional elements are recited at a high level of generality (see Applicant's specification [0046], and [0178]-[0181] (i.e. generic computer components), all of the descriptions in Applicant’s specification do not describe specific components required for the system beyond what one of ordinary skill in the art would understand as generic computer components, and accordingly the “computer-implemented”, “provider-dashboard”, “health care provider (HCP) engine”, “system”, “user-dashboard”, “network”, “insights engine”, “first computing system”, and “second computing system” are each interpreted as being recited at a high level of generality) such that they amount to mere instructions to apply the exception using generic computer components. (See MPEP 2106.05(f)).  
The judicial exception in depending claims 2-13, 28-30, 32, and 34-35 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 27, 31, and 33. Accordingly, the additional elements of claims 1-35 do not integrate the abstract idea into a practical application because they do not impose 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer-implemented”, “provider-dashboard”, “health care provider (HCP) engine”, “system”, “user-dashboard”, “network”, and “insights engine” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1-13 and 27-35 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-19, and 21-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budiman et al. (US 20140350369 A1), hereinafter Budiman.
Regarding claim 1 Budiman teaches a computer-implemented method for automated provisioning of clinical advice to a provider caring for a patient with diabetes (PWD) (Abstract), comprising: detecting a clinically relevant pattern in insulin therapy data of a patient under the care of a provider (Abstract, FIG. 12, [0023], [0134]: “In order to provide further insight into the timing and potential patterns of the self-care behaviors experienced by the patient, the episode chain or chains associated with each behavior may be shown in a time-of-day plot, with each episode indicated within the chain”, and [0245]: “Pattern analysis using temporal relationships opens up new analysis results that would have been missed when only looking at the collected data in aggregated form”); identifying a predefined behavior of a PWD responsive to the detected clinically relevant pattern ([0116], [0118], and [0125]: “The current invention leverages clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient. These insights can then direct the care provider and patient to therapeutic and educational methods to improve diabetes self-care behaviors, improve glycemic control and reduce risks of short- and long-term complications associated with diabetes”), wherein the clinically relevant detected pattern is indicative of desirable behaviors and/or undesirable behaviors related in perspective of insulin-based management of diabetes ([0116]: “From the standpoint of insulin-based treatments, this method provides standardized guidance for medication adjustment (increase, decrease or maintain), and highlights the necessity to address self-care behaviors in order to reduce glucose variability that is elevated to the point that it limits managing both hyperglycemia and hypoglycemia”, [0127], [0131], and [0132]: “One or more episode chains are associated with a clinically-meaningful self-care behavior. These behaviors would be selected because of the risk they pose to the patient and/or the possible interventions (medications, education, etc.)”); and selecting a therapy insight associated with the identified predefined behavior (FIG. 20, [0048], and [0155]: “An augmentation of the treatment recommendation described above using the Control Grid algorithm is to provide second-stage logic to further narrow the possible recommendations that can be made. For instance, there are many different recommendations for reducing glucose variability, such as “stop snacking”, “don't forget to take your medication”, “don't miss meals”, “adjust correction dose of insulin”. A glucose control zone may be associated with a number of these recommendations. A second stage of logic may be used to narrow down the list of recommendations. Detection of episodic patterns, as described elsewhere, can be used in this second stage to narrow the list of recommendations”), wherein the therapy insight comprises clinical advice associated with the PWD that includes a behavior recommendation ([0118], [0125]: “The current invention leverages clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient. These insights can then direct the care provider and patient to therapeutic and educational methods to improve diabetes self-care behaviors, improve glycemic control and reduce risks of short- and long-term complications associated with diabetes”, and [0155]); and responsive to the selecting the therapy insight, automatically sending, to a provider-dashboard associated with the provider caring for the PWD, the selected therapy insight (FIG. 56, [0023], [0151], and [0290]).
Regarding claim 2 Budiman teaches sending the selected therapy insight comprises: sending one or more of a behavior recommendation to adjust the undesirable behaviors and a behavior recommendation to continue the desirable behaviors ([0023] and [0016]: “From the standpoint of insulin-based treatments, this method provides standardized guidance for medication adjustment (increase, decrease or maintain), and highlights the necessity to address self-care behaviors in order to reduce glucose variability that is elevated to the point that it limits managing both hyperglycemia and hypoglycemia”)
Regarding claim 3 Budiman teaches sending the selected insight comprises: sending one or more of a long acting dosing recommendation and a rapid acting dosing recommendation ([0023], [0016], [0142]: “A specific recommendation related to increasing glucose median would be to reduce the dose or dose rate of glucose-lowering medication”, and [0238]).
Regarding claims 4 and 20 Budiman teaches identifying a predefined behavior of a PWD further comprises: identifying whether one or more of a scheduled dose of insulin was administered to the PWD and an incorrect dose of insulin was administered to the PWD (Budiman 2, [0053], [0054], [0056], [0057], [0063], and [0088]).
Regarding claim 5 Budiman teaches correlating therapy insights to associated health risks ([0094]); and prioritizing the therapy insights based on a severity of the health risks ([0139]).
Regarding claim  6 Budiman teaches prioritizing therapy insights based on frequency of occurrences of the predefined behavior during a predetermined time frame ([0139], [0155], and [0203])
Regarding claim 7 Budiman teaches responsive to determining that the insulin therapy data does not correspond to a clinically relevant pattern, forgo identifying the predefined behavior (0128] and [0130]).
Regarding claim 8 Budiman teaches the insulin therapy data is selected from a group consisting of: glucose data, therapy settings and insulin dosing data (Abstract, [0023], [0088], [0090], and [0108]).
Regarding claim 9 Budiman teaches the insulin therapy data is glucose measurements continuously received ([0116] and [0260]), wherein at least some of the glucose measurements includes date, time and glucose value ([0087] and [0109]).
Regarding claim 10 Budiman teaches the insulin therapy data is dosing information that includes date, time and amount of a dose of insulin (TABLE 3, [0087], and [0109]).
Regarding claim 11 Budiman teaches receiving selection of one or more behavior recommendations associated with the therapy insight sent to the provider-dashboard ([0023] and [0016]).
Regarding claim 12 Budiman teaches receiving an indication of cancelation of one or more behavior recommendations associated with the therapy insight sent to the provider-dashboard ([0118], [0155], and [0157]).
Regarding claim 13 Budiman teaches receiving adjustments of the therapy insight sent to the provider-dashboard ([0157]).
Regarding claim 14 Budiman teaches a system for automated provisioning of clinical advice to a provider caring for a patient with diabetes (PWD) comprising: an insights engine ([0023] and [0290]) configured to: detect a clinically relevant pattern in insulin therapy data of a patient under the care of a provider (Abstract, FIG. 12, [0023], [0134]: “In order to provide further insight into the timing and potential patterns of the self-care behaviors experienced by the patient, the episode chain or chains associated with each behavior may be shown in a time-of-day plot, with each episode indicated within the chain”, and [0245]: “Pattern analysis using temporal relationships opens up new analysis results that would have been missed when only looking at the collected data in aggregated form”); identify a ([0116], [0118], and [0125]: “The current invention leverages clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient. These insights can then direct the care provider and patient to therapeutic and educational methods to improve diabetes self-care behaviors, improve glycemic control and reduce risks of short- and long-term complications associated with diabetes”), wherein the clinically relevant detected pattern is indicative of desirable behaviors and/or undesirable behaviors related in perspective of insulin-based management of diabetes ([0116]: “From the standpoint of insulin-based treatments, this method provides standardized guidance for medication adjustment (increase, decrease or maintain), and highlights the necessity to address self-care behaviors in order to reduce glucose variability that is elevated to the point that it limits managing both hyperglycemia and hypoglycemia”, [0127], [0131], and [0132]: “One or more episode chains are associated with a clinically-meaningful self-care behavior. These behaviors would be selected because of the risk they pose to the patient and/or the possible interventions (medications, education, etc.)”); and select a therapy insight associated with the identified predefined behavior (FIG. 20, [0048], and [0155]: “An augmentation of the treatment recommendation described above using the Control Grid algorithm is to provide second-stage logic to further narrow the possible recommendations that can be made. For instance, there are many different recommendations for reducing glucose variability, such as “stop snacking”, “don't forget to take your medication”, “don't miss meals”, “adjust correction dose of insulin”. A glucose control zone may be associated with a number of these recommendations. A second stage of logic may be used to narrow down the list of recommendations. Detection of episodic patterns, as described elsewhere, can be used in this second stage to narrow the list of recommendations”), wherein the therapy insight comprises clinical advice associated with the PWD that includes a behavior recommendation ([0118], [0125]: “The current invention leverages clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient. These insights can then direct the care provider and patient to therapeutic and educational methods to improve diabetes self-care behaviors, improve glycemic control and reduce risks of short- and long-term complications associated with diabetes”, and [0155]); and a health care provider (HCP) engine configured to automatically send, to a provider-dashboard associated with the provider caring for the PWD, the selected therapy insight (FIG. 56, [0023], [0151], and [0290]).  
Regarding claim 15 Budiman teaches the HCP engine is further configured to send one or more of a behavior recommendation to adjust the undesirable behaviors and a behavior recommendation to continue the desirable behaviors ([0023] and [0016]: “From the standpoint of insulin-based treatments, this method provides standardized guidance for medication adjustment (increase, decrease or maintain), and highlights the necessity to address self-care behaviors in order to reduce glucose variability that is elevated to the point that it limits managing both hyperglycemia and hypoglycemia”).
Regarding claim 16 Budiman teaches the HCP engine is further configured to send one or more of a behavior recommendation to adjust the undesirable behaviors and a behavior recommendation to continue the desirable behaviors ([0023] and [0016]: “From the standpoint of insulin-based treatments, this method provides standardized guidance for medication adjustment (increase, decrease or maintain), and highlights the necessity to address self-care behaviors in order to reduce glucose variability that is elevated to the point that it limits managing both hyperglycemia and hypoglycemia”).
Regarding claim 17 Budiman teaches the HCP engine is further configured to receive selection of one or more behavior recommendations associated with the therapy insight sent to the provider-dashboard ([0023] and [0016]).
Regarding claim 18 Budiman teaches the HCP engine is further configured to receive an indication of cancelation of one or more behavior recommendations associated with the therapy insight sent to the provider-dashboard ([0118], [0155], and [0157])
Regarding claim 19 Budiman teaches the HCP engine is further configured to receive adjustments of the therapy insight sent to the provider-dashboard ([0157]).
Regarding claim 21 Budiman teaches the insights engine is further configured to: correlate therapy insights to associated health risks ([0094]); and prioritize the therapy insights based on a severity of the health risks ([0139]).
Regarding claim 22 Budiman teaches the insights engine is further configured to prioritize therapy insights based on frequency of occurrences of the predefined behavior during a predetermined time frame ([0139], [0155], and [0203]).
Regarding claim 23 Budiman teaches the insights engine is further configured to responsive to determining that the insulin therapy data does not correspond to a clinically relevant pattern, forgo identifying the predefined behavior (0128] and [0130]).
Regarding claim 24 Budiman teaches the insulin therapy data is selected from a group consisting of: glucose data, therapy settings and insulin dosing data (Abstract, [0023], [0088], [0090], and [0108]).
Regarding claim 25 Budiman teaches the insulin therapy data is glucose measurements continuously received ([0116] and [0260]), wherein at least some of the glucose measurements includes date, time and glucose value ([0087] and [0109]).
Regarding claim 26 Budiman teaches the insulin therapy data is dosing information that includes date, time and amount of a dose of insulin (TABLE 3, [0087], and [0109]).
Regarding claim 27 Budiman teaches a computer-implemented method for managing insulin therapy settings for a patient with diabetes (PWD), comprising: receiving an acceptance of a behavior recommendation associated with a therapy insight sent to a user-dashboard ([0118], [0125]-[0127], [0133], and [0235]), wherein the user-dashboard is associated with a PWD ([0133], [0134], and [0159]); identifying a recommended insulin therapy setting associated with the accepted behavior recommendation ([0118], [0125]-[0127], [0133], and [0235]); adjusting an insulin therapy setting to ([0125]-[0127], [0133], [0235], and [0246]); and sending the adjusted insulin therapy setting to the user-dashboard ([0133]-[0134]).
Regarding claim 28 Budiman teaches the sending the adjusted insulin therapy setting to the user-dashboard is to automatically adjust the insulin therapy setting to the recommended insulin therapy setting ([0254]: “In the opposite case, where it is found that there is much more interday variability than intraday variability, treatment recommendations may be focused on lifestyle changes such as meal timing and exercise”).
Regarding claim 29 Budiman teaches the sending the adjusted insulin therapy setting to the user-dashboard is to be displayed on the user- dashboard ([0133]-[0134] and [0290]).
Regarding claim 30 Budiman teaches operating an insulin delivery system with the adjusted insulin therapy setting ([0247]-[0249]).
Regarding claim 31 Budiman teaches a computer-implemented method for managing insulin therapy settings for a patient with diabetes (PWD), comprising: receiving an acceptance to adjust an insulin therapy setting displayed on a user-dashboard associated with a PWD ([0118], [0125]-[0127], [0133], and [0235]), wherein the insulin therapy setting is associated with a behavior recommendation for the PWD ([0133], [0134], and [0159]); automatically adjusting the insulin therapy setting corresponding to the accepted adjusted insulin therapy setting ([0125]-[0127], [0133], [0235], and [0246]); and sending the adjusted insulin therapy setting to the user-dashboard ([0133]-[0134]).
Regarding claim 32 Budiman teaches operating an insulin delivery system with the adjusted insulin therapy setting ([0247]-[0249]).
Regarding claim 33 Budiman teaches a computer-implemented method for automated provisioning of clinical advice to a provider caring for a patient with diabetes (PWD), comprising: identifying, by an insights engine associated with a first computing system, a predefined behavior of a PWD responsive to a detected clinically relevant pattern in insulin therapy data ([0116], [0118], and [0125]: “The current invention leverages clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient. These insights can then direct the care provider and patient to therapeutic and educational methods to improve diabetes self-care behaviors, improve glycemic control and reduce risks of short- and long-term complications associated with diabetes”); selecting, by the insights engine, a therapy insight associated with the identified predefined behavior (FIG. 20, [0048], and [0155]: “An augmentation of the treatment recommendation described above using the Control Grid algorithm is to provide second-stage logic to further narrow the possible recommendations that can be made. For instance, there are many different recommendations for reducing glucose variability, such as “stop snacking”, “don't forget to take your medication”, “don't miss meals”, “adjust correction dose of insulin”. A glucose control zone may be associated with a number of these recommendations. A second stage of logic may be used to narrow down the list of recommendations. Detection of episodic patterns, as described elsewhere, can be used in this second stage to narrow the list of recommendations”; and responsive to the selecting the therapy insight, automatically sending over a network, to a health care provider engine associated with a second computing system separate and distinct from the first computing system, the selected therapy insight, wherein the health care provider engine is configured to automatically send the therapy insight to a provider- dashboard associated with a provider caring for the PWD (FIG. 56, [0023], [0151], and [0290]).  
Regarding claim 34 Budiman teaches detecting the clinically relevant pattern in insulin therapy data of a patient under the care of a provider ([0116], [0118], and [0125]).
Regarding claim 35 Budiman teaches receiving a selected therapy insight from the health care provider engine ([0116], [0125], and [0127]); and transmitting the selected therapy insight to a PWD dashboard ([0133]-[0134] and [0290]).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                                                                                                                                                                                                        


/Victoria P Augustine/             Supervisory Patent Examiner, Art Unit 3686